EXHIBIT 4(d) PUBLIC SERVICE COMPANY OF OKLAHOMA and THE BANK OF NEW YORK, AS TRUSTEE SUPPLEMENTAL INDENTURE Dated as of , Supplemental to the Indenture dated as of November 1, 2000 % Senior Notes, Series _, due SUPPLEMENTAL INDENTURE, dated as of , , between PUBLIC SERVICE COMPANY OF OKLAHOMA, a corporation duly organized and existing under the laws of the State of Oklahoma (the "Company"), and THE BANK OF NEW YORK, a New York banking corporation organized and existing under the laws of the State of New York, as Trustee under the Original Indenture referred to below (the "Trustee"). RECITALS OF THE COMPANY The Company has heretofore executed and delivered to the Trustee an indenture dated as of November 1, 2000 (the "Original Indenture"), to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness (the "Senior Notes"), the form and terms of which are to be established as set forth in Section 201 and 301 of the Original Indenture. Section 901 of the Original Indenture provides, among other things, that the Company and the Trustee may enter into indentures supplemental to the Original Indenture for, among other things, the purpose of establishing the form and terms of the Senior Notes of any series as permitted in Sections 201 and 301 of the Original Indenture. The Company desires to create a series of the Senior Notes in an aggregate principal amount of $ to be designated the "% Senior Notes, Series _, due " (the "% Senior Notes"), and all action on the part of the Company necessary to authorize the issuance of the % Senior Notes under the Original Indenture and this Supplemental Indenture has been duly taken. All acts and things necessary to make the % Senior Notes, when executed by the Company and completed, authenticated and delivered by the Trustee as provided in the Original Indenture and this Supplemental Indenture, the valid and binding obligations of the Company and to constitute these presents a valid and binding supplemental indenture and agreement according to its terms, have been done and performed. NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH: That in consideration of the premises and of the acceptance and purchase of the % Senior Notes by the Holders thereof and of the acceptance of this trust by the Trustee, the Company covenants and agrees with the Trustee, for the equal benefit of the Holders of the % Senior Notes, as follows: ARTICLE ONE Definitions The use of the terms and expressions herein is in accordance with the definitions, uses and constructions contained in the Original Indenture and the form of the Global Security attached hereto as Exhibit A. ARTICLE TWO Terms and Issuance of the % Senior Notes SECTION 201.Issue of % Senior Notes A series of Senior Notes which shall be designated the "% Senior Notes, Series _, due " shall be executed, authenticated and delivered from time to time in accordance with the provisions of, and shall in all respects be subject to, the terms, conditions and covenants of, the Original Indenture and this Supplemental Indenture (including the form of Global Security set forth in Exhibit A hereto).The aggregate principal amount of the % Senior Notes, which may be authenticated and delivered under this Supplemental Indenture shall not, except as permitted by the provisions of the Original Indenture, exceed $. SECTION 202.Form of % Senior Notes, Incorporation of Terms The % Senior Notes shall be substantially in the form of the Global Security attached hereto as Exhibit A.The terms of such % Senior Notes are herein incorporated by reference and are part of this Supplemental Indenture. SECTION 203.Depositary for Global Securities The Depositary for any Global Securities of the series of which this % Senior Note is a part shall be The Depository Trust Company in The City of New York. SECTION 204.Restrictions on
